DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 17 recite “wherein the limit pressure and the limit time are selected for this purpose in such a manner that just specifying the pilot pressure ensures that a wheel that tends to lock rotates again.”  It is unclear what is encompassed by the recitation.  It appears that the limit pressure and the limit time provide the intermittent braking that ensures that a wheel that tends to lock rotates again, not a specification of the pilot pressure.
Claim 3 recites “wherein the method ensures that a locked wheel rotates again by way of the imposed pilot pressure, even if ABS control valves of the brake system have failed.”  It is not clear what is encompassed by “ensures”.  It is noted that certain ABS control valve failures would appear to be capable of trapping pressure at a locked wheel.  It is unclear how the intermittent braking procedure “ensures that a locked wheel rotates again” in such circumstances.  More specifically, it would appear 
Claim 17 recites “electronic actuation of wheel brakes of the pneumatic brake system” and “wherein the brake system is an EBS brake system or a purely pneumatic brake system”.  It is not clear what is encompassed by “purely pneumatic” particular as the system is electronically actuated.
Claim 19 recites “the pilot valve comprises a pilot control input and the pilot control input is connected to a redundancy control unit that outputs the redundancy signal and/or to a service brake control unit that outputs the control signal so as to output the pilot pressure in dependence upon the redundancy signal and/or in dependence upon the control signal”.   Depending claim 20 recites “the redundancy control unit comprises a diode circuit for outputting the redundancy signal or the control signal to the pilot control input in a decoupled manner.”  In claim 19 the service brake control unit outputs the control signal, however claim 20 appears to require the redundancy control unit to output the control signal.  It is not clear which is required by the claims.

Allowable Subject Matter
Claims 1 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
	Regarding claim 1 and 17, the cancelation of claim 2 does not overcome the rejection.  The language “just specifying the pilot pressure” remains indefinite.  Specifying a pressure does not appear to necessarily require or result in a setting or applying of a particular pressure.

	Regarding claim 17, it is noted that the claim requires an “electronically controllable pneumatic brake system” configured to perform a method for electronically controlling “a pneumatic brake system”, wherein “the brake system” is an EBS brake system or “a purely pneumatic brake system”.   Applicant’s arguments appear to indicate that a purely pneumatic brake system 100b is a system where braking procedures are made by means of a pneumatic specification by means of actuating the foot brake valve.   However, the disclosed and claimed system is electrically controllable and provides braking electronically via the claimed pilot valve.  It appears that “the brake system” is intended to refer only to a part of the overall brake system, however, this distinction is not clear in the claim language.
	Regarding claim 19, the claim specifies that the service brake control unit outputs the control signal.   However, claim 20 appears to allow for the redundancy control unit to output the control signal.  It is not clear which is required by the claims.  Note claim 20 specifically recites “wherein the redundancy control unit comprises a diode circuit for outputting the redundancy signal or the control signal”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK